             Case 8:19-cv-03187-MSS-CPT Document 1-1 Filed 12/30/19 Page 1 of 7 PageID 5
   Filing # 99725747  E-Filed 12/03/2019 03:32:48 PM


                     IN THE CIRCUIT COURT FOR THE THIRTEENTH JUDICIAL CIRCUIT
                             IN AND FOR HILLSBOROUGH COUNTY, FLORIDA


                CHRIS AMARO,                                       CASE NO.:

                       Plaintiff,
                v.

                RENT-A-CENTER EAST, INC.,
                A Foreign Profit Corporation,

                       Defendant.
                ______________________________________/

                                    COMPLAINT & DEMAND FOR JURY TRIAL

                       Plaintiff, CHRIS AMARO (“Plaintiff” or “Mr. Amaro”), by and through

                undersigned counsel, files this Complaint against Defendant, RENT-A-CENTER EAST,

                INC. (“Defendant” or “RAC”), and states as follows:

                                                NATURE OF THE SUIT

                        1.     This action is brought under the Fair Labor Standards Act (“FLSA”) to

                recover from Defendant overtime compensation, back wages, front pay, compensatory

                damages, liquidated damages, and reasonable attorneys’ fees and costs.

                                     PARTIES, JURISDICTION, AND VENUE

                       2.      Plaintiff was a non-exempt employee who primarily performed hourly paid

                Assistant Manager services for Defendant.

                       3.      Defendant is a Foreign Profit Corporation with locations in among others,

                Hillsborough County, Florida, and who, at all times relevant, performed work in

                Hillsborough County, Florida.




                                                            1



12/3/2019 3:32 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
             Case 8:19-cv-03187-MSS-CPT Document 1-1 Filed 12/30/19 Page 2 of 7 PageID 6




                         4.    Jurisdiction and Venue are proper in this Court, as the actions giving rise to

                this lawsuit arise out under federal law, and occurred in Hillsborough County, Florida.

                         5.    Plaintiff is seeking in excess of $15,000.00, exclusive of attorneys’ fees and

                costs.

                                                   FLSA COVERAGE

                         6.    At all times material hereto, Defendant was, and continues to be an

                “employer” within the meaning of 29 U.S.C. § 203(d).

                         7.    At all times material hereto, Plaintiff was an “employee” within the

                meaning of the FLSA.

                         8.    At all times material hereto, Defendant was Plaintiff’s “employer” within

                the meaning of the FLSA.

                         9.    At all times material hereto, Defendant was, and continues to be, an

                “enterprise engaged in commerce” or in the production of goods for commerce as defined

                by the FLSA.

                         10.   At all times material hereto, Defendant had two (2) or more employees

                handling, selling, or otherwise working on goods or materials that had been moved in or

                produced for commerce, such as furniture and office supplies.

                         11.   At all times material hereto, the work performed by Plaintiff was directly

                essential to the business performed by Defendant in that Defendant could not operate its

                business without employees like Plaintiff.

                                               STATEMENT OF FACTS

                         12.   Plaintiff worked for Defendant as a non-exempt hourly paid employee from

                April 17, 2018, through October 4, 2019.


                                                             2



12/3/2019 3:32 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 2
             Case 8:19-cv-03187-MSS-CPT Document 1-1 Filed 12/30/19 Page 3 of 7 PageID 7




                       13.      Throughout Plaintiff’s employment Defendant regularly required Plaintiff

                to work in excess of forty (40) hours per week.

                       14.      Defendant failed to pay Plaintiff full and proper overtime compensation for

                all hours worked over forty (40) per week during the relevant limitations period.

                       15.      To avoid the payment of overtime to Plaintiff and others, Defendant’s

                management team would edit Plaintiff’s time records to eliminate all overtime hours

                worked.

                       16.      Defendant’s management would also have Plaintiff and others work “off

                the clock” under the instruction that management did not want to reflect overtime hours

                being worked.

                       17.      Plaintiff should have been compensated at the rate of one and one-half times

                Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40) hours per

                week, as required by the FLSA throughout his employment.

                       18.      Defendant violated Title 29 U.S.C. §207 in that:

                                (a)    Plaintiff worked in excess of forty (40) hours in one or more

                                       workweeks for his period of employment with Defendant;

                                (b)    No payments or provisions for payment have been made by

                                       Defendant to properly compensate Plaintiff at the statutory rate of

                                       one and one-half times Plaintiff’s regular rate for all hours worked

                                       in excess of forty (40) hours per work week, as provided by the

                                       FLSA; and

                                (c)    Defendant failed to maintain proper time records as mandated by the

                                       FLSA.


                                                              3



12/3/2019 3:32 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 3
             Case 8:19-cv-03187-MSS-CPT Document 1-1 Filed 12/30/19 Page 4 of 7 PageID 8




                       19.     Prior to violating the FLSA, Defendant did not consult with an attorney to

                evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

                recovering payment for all overtime worked under the FLSA.

                       20.     Prior to violating the FLSA, Defendant did not consult with the DOL to

                evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt from

                recovering payment for all overtime worked under the FLSA.

                       21.     Prior to violating the FLSA, Defendant did not consult with an accountant

                to evaluate whether Plaintiff’s actual job duties and pay structure rendered him exempt

                from recovering payment for all overtime worked under the FLSA.

                       22.     Based on the allegations in Paragraphs 19-21 above, Plaintiff is entitled to

                liquidated damages as Defendant has no objective or subjective good faith belief that its

                pay practices were in compliance with the FLSA.

                       23.     Just prior to Plaintiff’s termination, Plaintiff objected to Defendant’s failure

                to pay him overtime compensation, and Defendant’s illegal time keeping and pay practices.

                       24.     Specifically, Plaintiff notified Defendant that Defendant’s pay practices

                were in violation of the FLSA’s overtime laws regarding the payment of overtime

                compensation for non-exempt employees.

                       25.     In response to Plaintiff’s objection, Defendant terminated Plaintiff’s

                employment.

                       26.     Defendant did not have a legitimate, non-retaliatory reason for Plaintiff’s

                termination.

                       27.     Defendant’s reason for terminating Plaintiff is a pretext.




                                                              4



12/3/2019 3:32 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 4
             Case 8:19-cv-03187-MSS-CPT Document 1-1 Filed 12/30/19 Page 5 of 7 PageID 9




                       28.     Plaintiff has suffered damages as a result of Defendant’s illegal termination

                of his employment.

                       29.     Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A. to

                represent him in the litigation and has agreed to pay the firm a reasonable fee for its

                services.

                                                   COUNT I
                            VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION


                       30.     Plaintiff reincorporates and re-alleges paragraphs 1 through 22 as though

                set forth fully herein and further alleges as follows:

                       31.     Plaintiff was and is entitled to be paid at the statutory rate of one and one-

                half times Plaintiff’s regular rate of pay for all hours worked in excess of forty (40) hours.

                       32.     Plaintiff was not an exempt employee as defined by the FLSA.

                       33.     During his employment, Plaintiff worked in excess of the forty (40) hours

                per week for which Plaintiff was not compensated at the statutory rate of one and one-half

                times Plaintiff’s regular rate of pay for all hours worked.

                       34.     At all times material hereto, Defendant failed and continues to fail to

                maintain proper time records as mandated by the FLSA.

                       35.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing

                to pay Plaintiff time and one half his regular rate of pay for each hour worked in excess of

                forty (40) per work week in one or more work weeks, Plaintiff has suffered damages plus

                incurring reasonable attorneys’ fees and costs.

                       36.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is entitled

                to liquidated damages.



                                                              5



12/3/2019 3:32 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 5
            Case 8:19-cv-03187-MSS-CPT Document 1-1 Filed 12/30/19 Page 6 of 7 PageID 10




                       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his

                favor against Defendant, and that this Court:

                             a. Declare, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and practices

                                complained of herein are in violation of the maximum hour provisions of

                                the FLSA;

                             b. Award Plaintiff overtime compensation in the amount due to him for time

                                worked in excess of forty (40) hours per work week;

                             c. Award Plaintiff liquidated damages in an amount equal to the overtime

                                award;

                             d. Award Plaintiff reasonable attorney’s fees and costs and expenses of the

                                litigation pursuant to 29 U.S.C. §216(b);

                             e. Award Plaintiff pre-judgment interest; and ordering any other further relief

                                the Court deems just and proper.

                                          COUNT II
                       UNLAWFUL RETALIATION IN VIOLATION OF 29 USC 215(A)(3)

                       37.      Plaintiff realleges and incorporates all allegations contained within

                Paragraphs 1-29 of the Complaint as if fully set forth herein.

                       38.      On October 4, 2019, Defendant illegally terminated Plaintiff from his

                employment in violation of 29 U.S.C. § 215(a)(3).

                       39.      Defendant terminated Plaintiff solely because Plaintiff objected to

                Defendant’s non-payment of his overtime wages under the FLSA.

                       40.      As a result of Defendant’s intentional, willful and unlawful actions, Plaintiff

                has suffered damages, including but not limited to lost wages, lost benefits, lost

                employment status, as well as humiliation, pain and suffering and other monetary and non-
                                                               6



12/3/2019 3:32 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 6
            Case 8:19-cv-03187-MSS-CPT Document 1-1 Filed 12/30/19 Page 7 of 7 PageID 11




                monetary losses.

                       WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant

                for his actual and compensatory damages, including front pay and back pay, liquidated

                damages, as well as his costs and attorneys’ fees, declaratory and injunctive relief and such

                other relief deemed proper by this Court.

                                                     JURY DEMAND

                       Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

                DATED this 3rd day of December 2019.

                                                      Respectfully Submitted,

                                                      By: /s/ NOAH E. STORCH
                                                      Noah E. Storch, Esq.
                                                      Florida Bar No. 0085476
                                                      Robert D. Pecchio, Esq.
                                                      Florida Bar No. 1005955
                                                      RICHARD CELLER LEGAL, P.A
                                                      10368 W. State Rd.84, Suite 103
                                                      Davie, FL 33324
                                                      Telephone: (866) 344-9243
                                                      Facsimile: (954) 337-2771
                                                      E-mail: noah@floridaovertimelawyer.com
                                                      E-mail: robert@floridaovertimelawyer.com
                                                      Attorney for Plaintiff




                                                              7



12/3/2019 3:32 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 7
